Title: To George Washington from John Kirwan, 2 February 1792
From: Kirwan, John
To: Washington, George



Sir,
Baltimore 2d february 1792

Without the Honor of an Acquaintance take the liberty of Addressing you. hearing of some Changes or New appointments (from Information) likly to take place among the officers of Government in this District, Use this Mode to sollicit your Attention on Such occasion, whether any Oppening may offer, Either in the revenue of this Port, the Office of Marshall of the federal Court, or an Agent, if found necessary, for the federal City to

supply the Commissioners or Directer there with Materials for building, from this place, & beg leave to observe should Slates be liked for the covering of Houses, that such a Quarry may be found. this I have from good Authority. shd any appointment or Vacancy as mentioned take place, Wish to offer my Services to such Station, With respect, your Excellencys most Obedient and very humble servt

John Kirwan

